Citation Nr: 9913326	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-29 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1941 to 
February 1946 and on Active Duty for Training (ACDUTRA) in 
August 1952, August 1954, February 1959 and September to 
October 1961.  (The most recent Supplemental Statement of the 
Case listed the last period of active duty for training from 
April 1961 to October 1961.)  The veteran died on 
February [redacted], 1990, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

1. The principal cause of death, many years after service, 
was respiratory arrest due 
to an acute cerebral vascular accident.

2. The veteran was not service connected for any disorder at 
the time of his death.

3. There is no competent medical evidence linking the 
veteran's fatal cerebral vascular accident or stroke to 
his military service.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the instant case, the veteran had not been service 
connected for any disability during his lifetime.  The 
appellant contends that the veteran's cause of death is 
related to his history of treatment for hypertension.  She 
further urges that this hypertension was, in fact, service 
connected and that her husband's death should thus be 
considered service connected as well.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate 
cause or underlying cause, or be etiologically related.  For 
a service-connected disability to constitute a contributory 
cause; it is not sufficient to show that it casually shared 
in producing death, rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 
(1998).

However, before reviewing the merits of any claim, the 
initial question that must be considered is whether the 
appellant has presented a well-grounded claim.  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  In this regard, the 
appellant has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded."  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

For the appellant's claim for service connection for the 
cause of the veteran's death to be well grounded, the 
disability that caused the veteran's death must be shown to 
have been related to the veteran's period of service.  There 
must be competent evidence of a nexus or relationship between 
the inservice injury or disease and the veteran's death.  The 
nexus or relationship must be shown by medical evidence.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir 1997).  

The veteran's death certificate shows that the veteran died 
in February 1990 of respiratory arrest due to (or as a 
consequence of) acute cerebral vascular accident.

The veteran's service medical records are devoid of 
complaint, diagnosis or treatment of hypertension or other 
heart problems.  At his appointment examination, he was 
deemed medically qualified for service, and his blood 
pressure was 128/80.  No heart abnormalities were diagnosed.  
Similarly, at his terminal examination in November 1945, he 
was clinically assessed to have a normal heart and arteries 
with pulses found full and regular and blood pressure at 
130/82.  The veteran was also examined in the Army Reserves.  
In April 1953, his blood pressure was found to be 128/86.  In 
April 1964, he was found to have a normal heart with blood 
pressure at 142/88.  The electrocardiographic records found 
tracing within normal limits.

The veteran had also been repeatedly hospitalized, at private 
and VA facilities, in the years following service.  Records 
show that from April 1947 to September 1950, the veteran was 
hospitalized seven times at a private hospital.  He was 
diagnosed with chronic recurrent alcoholism and anxiety.  At 
the first hospitalization his blood pressure was measured at 
140/90.  

From June 1949 to February 1950, the veteran was hospitalized 
at a VA Medical Center.  He was diagnosed with periodic 
drinking and hypertension.  In the discussion of the present 
illness at discharge, the physician wrote that the veteran 
experienced tension in his family life and that "as further 
tension mounted [the veteran] sought relief by drinking and 
on three occasions drank heavily for 3 week periods."  It 
was further noted that, at the conclusion of one episode, the 
veteran was hospitalized and hypertension was found, treated 
for several months from March to July 1948, and, thereafter, 
the blood pressure returned to normal after treatment with 
diet and medication was discontinued.

The record shows that the veteran continued to experience 
problems with alcohol abuse and he was hospitalized at a 
private facility from July to October 1965 and diagnosed with 
sociopathic personality disturbance and alcoholism.  This 
record does not disclose heart or hypertension disorders.

In April 1971, the veteran underwent an EKG that showed 
myocardial damage with acute infarction in the posterior wall 
of the left ventricle.  He was followed after this infarction 
with regular EKG reports from May 1971 to July 1974.  
Generally, these subsequent EKGs showed no significant 
changes.

In May 1979, a chest x-ray identified no active pulmonary 
disease.  In June to July 1987, the veteran was hospitalized 
for congestive heart failure due to arteriosclerotic heart 
disease.  He was hospitalized again in July 1987 for coronary 
artery disease and essential hypertension, among other 
diagnoses.  In June 1989, the veteran presented at a private 
emergency room when his family found him unresponsive.  His 
blood pressure was 118/82 with a pulse of 80 and respiration 
of 26.  He was then diagnosed with altered mental status and 
possible right sided cerebrovascular accident with left 
hemiparesis.  

The Board has also considered the appellant's statements that 
her husband's cause of death should be service connected.  
However, the appellant is not qualified to offer a medical 
opinion as to the cause of the veteran's death or the 
relationship between the cause of his death and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 292 
(1992) (lay testimony is not competent evidence when the 
question requires specialized knowledge.)

A review of the competent medical records discloses no 
evidence suggesting a relationship or link between the 
respiratory arrest due to acute cerebral vascular accident to 
the veteran's period of active service.  The appellant 
asserts that the veteran's heart disease and hypertension 
were related to his cause of death.  However, there is no 
evidence that the veteran's heart disease or hypertension 
were incurred in or aggravated by service.  No heart 
abnormalities were noted while the veteran served on active 
duty, or within an applicable presumptive period after active 
duty.  Therefore, there is no evidence to suggest that these 
disorders were related to service.  

Accordingly, the Board finds the appellant has failed to 
fulfill her statutory burden of submitting a well-grounded 
claim of entitlement to service connection for the cause of 
the veteran's death.  Hence, the appeal is denied.

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the appellant's claim. See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). The Board also views the above 
discussion as sufficient to inform the appellant of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the current claim has 
been denied.  Id.









ORDER

Absent a well-grounded claim, entitlement to service 
connection for the cause of the veteran's death is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

